Citation Nr: 0511796	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  02-10 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
diabetes mellitus with diabetic retinopathy.

2.  Entitlement to a rating in excess of 30 percent for 
diabetic nephropathy with hypertension associated with 
diabetes mellitus.

3.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity associated 
with diabetes mellitus.

4.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity associated 
with diabetes mellitus.

5.  Entitlement to a compensable rating for erectile 
dysfunction associated with diabetes mellitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted service connection for 
diabetes mellitus with diabetic retinopathy, neuropathy, 
nephropathy, and erectile dysfunction.  One rating was 
assigned for the disability.  The veteran appealed, seeking 
separate ratings for the associated disorders, as they are 
compensable complications as defined by the ratings schedule.  

By rating decision in January 2005, the RO granted separate 
evaluations for the following: diabetes mellitus with 
diabetic retinopathy; diabetic nephropathy with hypertension; 
peripheral neuropathy of the right lower extremity; 
peripheral neuropathy of the left lower extremity; and 
erectile dysfunction.  By letter dated in February 2005, the 
veteran notified the Board that he still wished to proceed 
with his appeal, as he felt his disabilities were more severe 
than as rated, even when rated separately.  Therefore, the 
issues have been styled accordingly on the title page of this 
decision.

The veteran intimated in his February 2005 correspondence 
that his service-connected diabetes mellitus and its 
associated disabilities have greatly interfered with his 
ability to work.  The Board construes this as an expression 
of his intent to file a claim for a total rating due to 
individual unemployability.  No action, to date, has been 
taken on this claim. It is therefore referred to the RO for 
disposition. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the claims file reveals that the record on appeal 
is not complete.  The veteran has indicated that he receives 
regular treatment for some of his service-connected 
disabilities from Dr. T. P., a general practitioner.  
Treatment records from this physician date only to December 
2001.  An effort should be made to obtain the veteran's more 
recent private records.

The Board notes that the veteran was examined by VA in 
September 2001 in conjunction with his original claim for 
service connection.  Since then, he has indicated that his 
symptoms have worsened, noting that he is extremely weak and 
fatigued due to his consistently rising blood sugar.  He has 
also indicated that his hypertension and neuropathy have 
further worsened due to his uncontrolled diabetes.  Because 
there are several disabilities involved in this case, all of 
which stem from the diabetes, it is the opinion of the Board 
that a contemporaneous and thorough VA examination is 
necessary to assist the Board in clarifying the severity of 
the veteran's diabetes and associated disabilities.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

It appears from the veteran's correspondence that he seeks 
consideration under 38 C.F.R. § 3.321(b), the provision for 
extra-schedular evaluations for exceptional cases.  The RO is 
instructed, therefore, to consider whether such consideration 
is appropriate.

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process considerations require such action.  Accordingly, 
this matter is remanded to the RO via the Appeals Management 
Center in Washington, D.C. for the following:

1.  The RO should request the veteran to 
complete the necessary release for Dr. T. P., 
who is located in Gloucester, Massachusetts.  
After such release is secured, the RO should 
obtain treatment records for the veteran 
dated from January 2002 to the present.

2.  The RO should then schedule the veteran 
for a comprehensive VA diabetes mellitus 
examination, which should address the 
severity of the veteran's diabetes mellitus, 
and also the severity of his associated 
nephropathy with hypertension, peripheral 
neuropathy of the lower extremities, and 
erectile dysfunction.  All testing deemed 
necessary by the examiner should be performed 
and the results reported in detail.  The 
claims file should be made available to the 
examiner, and its review should be noted in 
the report.  

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  In doing so, the RO is 
instructed also to consider whether an extra-
schedular rating under 38 C.F.R. § 3.321(b) 
(2004) is appropriate in this case.  If the 
determinations remain unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case which addresses all evidence associated 
with the claims file since the last statement 
of the case, and addresses whether an extra-
schedular rating is warranted.  The veteran 
and his representative should be afforded the 
applicable time period in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



